990 So.2d 669 (2008)
Robert C. WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3651.
District Court of Appeal of Florida, Fifth District.
September 16, 2008.
*670 James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Frumenti v. State, 885 So.2d 924 (Fla. 5th DCA 2004), review denied, 898 So.2d 937 (Fla.2005).
ORFINGER, MONACO and LAWSON, JJ., concur.